United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1493
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Benjamin Renan Sojos,                    *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: October 15, 2002
                              Filed: November 5, 2002
                                   ___________

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

       Benjamin Renan Sojos pleaded guilty to illegal reentry following deportation
after conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a)(2),
(b)(2). The district court1 increased Sojos’s base offense level by 16 under U.S.S.G.
§ 2L1.2(b)(1)(A) (2001), based on a prior Minnesota felony conviction for criminal
sexual conduct, and sentenced him to 46 months imprisonment and 3 years supervised
release. On appeal, counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing (1) the district court erred in applying the

      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.
November 2001 version of section 2L1.2, (2) Sojos’s prior conviction was not an
aggravated felony and thus did not justify an increase under the previous version of
section 2L1.2, and (3) his prior offense did not qualify as an “aggravated felony” as
the term was defined in 8 U.S.C. § 1101(a)(43)(A) when the offense was committed.
In his pro se supplemental brief, Sojos argues that his prior conviction did not justify
an increase under either version of section 2L1.2.

       We conclude the district court did not plainly err in applying the 16-level
enhancement because trial counsel conceded that Sojos’s prior conviction warranted
the 16-level enhancement, and because the offense meets the requirements for the
enhancement under either version of section 2L1.2. See 8 U.S.C. § 1101(a)(43)(A)
(defining aggravated felony); U.S.S.G. § 2L1.2(b)(1)(A)(ii) & comment. (n.1(B)(ii))
(2001) (16-level increase warranted where prior felony conviction was crime of
violence; defining crime of violence); U.S.S.G. § 2L1.2(b)(1) (2000) (increase
warranted where prior conviction was for aggravated felony); United States v.
Kempis-Bonola, 287 F.3d 699, 701 (8th Cir. 2002) (standard of review), cert. denied,
71 U.S.L.W. 3243 (U.S. Oct. 7, 2002). Moreover, application of the amended
statutory definition of aggravated felony, made effective after Sojos’s prior
conviction, did not violate the Ex Post Facto Clause. See United States v. Cazares-
Gonzalez, 152 F.3d 889, 891 (8th Cir. 1998) (per curiam). Further, following our
independent review, see Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-